Exhibit 10.1

CYPRESS SEMICONDUCTOR CORPORATION

EMPLOYEE STOCK PURCHASE PLAN

 

 

Amended and Restated As of the Date of the 2013 Annual Stockholders Meeting

The following constitute the provisions of the Employee Stock Purchase Plan
(herein called the “Plan”) of Cypress Semiconductor Corporation (herein called
the “Company”).

 

1. PURPOSE. The purpose of the Plan is to provide employees of the Company and
its designated subsidiaries with an opportunity to purchase common stock of the
Company through accumulated payroll deductions. This Plan includes two
components: a Code Section 423 Plan Component and a Non-423 Plan Component. It
is the intention of the Company to have the Code Section 423 Plan Component
qualify as an “Employee Stock Purchase Plan” under Section 423 of the Code and
the provisions of the Plan with respect to the Code Section 423 Component,
accordingly, shall be construed so as to extend and limit participation in a
manner consistent with the requirements of that section of the Code. In
addition, this Plan authorizes the grant of options under the Non-423 Plan
Component that do not qualify under Section 423 of the Code, pursuant to the
rules, procedures or sub-plans adopted by the Administrator that are designed to
achieve tax, securities laws or other objectives for Employees and/or the
Company. Except as otherwise indicated, the Non-423 Plan Component will operate
and be administered in the same manner as the Code Section 423 Plan Component.

 

1. DEFINITIONS.

 

  1.1 “Act” shall mean the Securities Exchange Act of 1934, as amended.

 

  1.2 “Administrator” shall mean the Board of the company or any committee of
the members of the Board authorized to administer the Plan.

 

  1.3 “Board” shall mean the Board of Directors of the Company.

 

  1.4 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  1.5 “Code Section 423 Plan Component” shall mean the component of this Plan
that is intended to meet the requirements set forth in Section 423(b) of the
Code. The Code Section 423 Plan Component shall be construed, administered and
enforced in accordance with Section 423(b) of the Code.

 

  1.6 “Common Stock” shall mean the Common Stock of the Company.

 

  1.7 “Company” shall mean Cypress Semiconductor Corporation, a Delaware
corporation.

 

  1.8 “Compensation” shall mean all regular straight time earnings, payments for
overtime, shift premium, cash incentive compensation, cash incentive payments,
cash bonuses and commissions (except to the extent that the exclusion of any
such items for all participants is specifically directed by the Board or its
committee). The Administrator shall have the discretion to determine what
constitutes Compensation for Employees under the Plan, but for purposes of
Employees participating in the Code Section 423 Plan Component, such
determination will be applied on a uniform, non-discriminatory basis.

 

  1.9 “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company, provided that such leave is for a period of
not more than 90 days or reemployment upon the expiration of such leave is
guaranteed by contract or statute.



--------------------------------------------------------------------------------

  1.10 “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan. The Administrator may provide that any Designated
Subsidiary shall only be eligible to participate in the Non- 423 Plan Component
and at any given time, a Subsidiary that is a Designated Subsidiary under the
Code Section 423 Plan Component shall not be a Designated Subsidiary under the
Non-423 Plan Component.

 

  1.11 “Employee” shall mean any person, including an officer, who is
customarily employed for at least twenty (20) hours per week in a calendar year
by the Company or one of its Designated Subsidiaries; provided, however that any
temporary or contingency work shall not be included in this definition or be
permitted to participate under the Plan. For Offering Periods under the Non-423
Plan Component, Employee shall also mean any other employee of Company or one of
its Designated Subsidiaries to the extent that applicable law requires
participation in the Plan to be extended to such employee, as determined by the
Administrator; unless such employee resides in a country that has been
specifically excluded from participation in the Non-423 Component at the
discretion of the Administrator.

 

  1.12 “Exercise Date” shall mean the first Trading Day on or after December 31
and June 30 of each year.

 

  1.13 “Exercise Period” shall mean the approximately six (6) month period
commencing on one Exercise Date and ending with the next Exercise Date, except
that the first Exercise Period of any Offering Period shall commence on the
Offering Date and end with the next Exercise Date.

 

  1.14 “Non-423 Plan Component” shall mean a component of this Plan that is not
intended to meet the requirements set forth in Section 423(b) of the Code.

 

  1.15 “Offering Period” shall mean a period of approximately eighteen
(18) months during which an option granted pursuant to the Plan may be
exercised, commencing on the first Trading Day on or after December 31 and
June 30 of each year and terminating on the Offering Period commencement date
approximately eighteen months later.

 

  1.16 “Offering Date” shall mean the first Trading Day of each Offering Period
of the Plan.

 

  1.17 “Plan” shall mean this Employee Stock Purchase Plan, which includes a
Code Section 423(b) Plan and a non-423(b) Component.

 

  1.18 “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

 

  1.19 “Trading Day” shall mean a day on which national stock exchanges and the
Nasdaq System are open for trading.

 

2. ELIGIBILITY.

 

  2.1 Any Employee as defined in paragraph 2 who is employed by the Company as
of an Offering Date shall be eligible to participate in the Plan; provided that
for purposes of Participants participating in the Code Section 423 Plan
Component, this rule will be applied on a uniform and non-discriminatory basis.

 

  2.2 Employees who are citizens or residents of a non-U.S. jurisdiction
(without regard to whether they also are citizens or residents of the United
States or resident aliens (within the meaning of Section 7701(b)(1)(A) of the
Code)) may be excluded from participation in the Plan or an Offering Period if
the participation of such Employees is prohibited under the laws of the
applicable jurisdiction or if complying with the laws of the applicable
jurisdiction would cause the Plan or an Offering to violate Section 423 of the
Code.



--------------------------------------------------------------------------------

  2.3 No Employee shall be eligible to participate in the Non-423(b) Component
of the Plan if he or she is an officer or director of the Company subject to the
requirements of Section 16 of the U.S. Securities Exchange Act of 1934, as
amended.

 

  2.4 Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own stock and/or hold
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or of any subsidiary of the Company, or (ii) which permits his rights to
purchase stock under all employee stock purchase plans of the Company and its
subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) of fair market value of such stock determined at the time such option
is granted) for each calendar year in which such option is outstanding at any
time.

 

3. OFFERING PERIODS. The Plan shall be implemented by eighteen (18) month
Offering Periods beginning approximately every six (6) months with a new
Offering Period commencing on the first trading day on or after December 31 and
June 30 each year, or on such other date as the Board shall determine. The Plan
shall continue thereafter until terminated in accordance with paragraph 20
hereof. Subject to the requirements of paragraph 20, the Board shall have the
power to change the duration of offering periods with respect to future
offerings without stockholder approval if such change is announced at least
fifteen (15) days prior to the scheduled beginning of the first offering period
to be affected.

 

4. PARTICIPATION.

 

  4.1 An eligible Employee may become a participant in the Plan by completing a
subscription agreement authorizing payroll deduction on the form provided by the
Company and filing it with the Company’s payroll office prior to the applicable
Offering Date, unless a later time for filing the subscription agreement is set
by the Board for all eligible Employees with respect to a given offering;
provided that Employees participating in the Non-423 Component may contribute
funds to participate in the Plan through other means specified by the
Administrator to comply with non-U.S. requirements. For purposes of Employees
participating in the Code Section 423 Plan Component, the processing of
enrollments, whether on-line or via hard copy, will be applied on a uniform and
non-discriminatory basis.

 

  4.2 Payroll deductions for a participant shall commence on the first payroll
following the Offering Date and shall end on the Exercise Date of the offering
to which such authorization is applicable, unless sooner terminated by the
participant as provided in paragraph 11.

 

5. PAYROLL DEDUCTIONS.

 

  5.1 At the time a participant files his subscription agreement, he shall elect
to have payroll deductions made on each payday during the Offering Period in
amounts from two (2%) to ten percent (10%) of his Compensation; or such greater
percentage of Compensation as the Board, in its sole discretion, determines and
communicates to eligible Employees prior to the commencement of the first
Offering Period affected thereby. The aggregate of such payroll deductions
during any Offering Period shall not exceed ten percent (10%) of his aggregate
Compensation (or such greater percentage of Compensation as is determined by the
Board pursuant to the preceding sentence) during said offering period.

 

  5.2 All payroll deductions made by a participant shall be credited to his
account under the Plan. A participant may not make any additional payments into
such account.



--------------------------------------------------------------------------------

  5.3 A participant may discontinue his participation in the Plan as provided in
paragraph 11, or may decrease or increase the rate or amount of his payroll
deductions during the Offering Period (within the limitations of paragraph 6(a))
by completing and filing with the Company a new subscription agreement
authorizing a change in the rate or amount of payroll deductions; provided,
however, that a participant may not change the rate or amount of his payroll
deductions more than two (2) times in any one calendar year. The change in rate
shall be effective fifteen (15) days following the Company’s receipt of the new
authorization. Subject to the limitations of paragraph 6(a), a participant’s
subscription agreement shall remain in effect for successive Offering Periods
unless revised as provided herein or terminated as provided in paragraph 11.

 

  5.4 Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and paragraph 3(b) herein, a participant’s payroll
deductions may be decreased to 0% at such time during any Exercise Period which
is scheduled to end during the current calendar year that the aggregate of all
payroll deductions accumulated with respect to such Exercise Period and any
other Exercise Period ending within the same calendar year equal $21,250.
Payroll deductions shall recommence at the rate provided in such participant’s
subscription agreement at the beginning of the first Exercise Period which is
scheduled to end in the following calendar year, unless terminated by the
participant as provided in paragraph 11.

 

6. GRANT OF OPTION.

 

  6.1 On the Offering Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
each Exercise Date during such Offering Period a number of shares of the
Company’s Common Stock determined by dividing such Employee’s payroll deductions
accumulated prior to such Exercise Date and retained in the Participant’s
account as of the Exercise Date by the lower of (i) eighty-five percent (85%) of
the fair market value of a share of the Company’s Common Stock on the Offering
Date or (ii) eighty-five percent (85%) of the fair market value of a share of
the Company’s Common Stock on the Exercise Date; provided, however, that the
maximum number of Shares an Employee may purchase during each Offering Period
shall be determined at the Offering Date by dividing $25,000 by the fair market
value of a share of the Company’s Common Stock on the Offering Date, and
provided further that such purchase shall be subject to the limitations set
forth in paragraphs 3.4 and 13 hereof. In the case of the Non-423 Component, the
number of shares shall be determined as set forth in the preceding sentence or
determined pursuant to such manner or method as determined by the Administrator
to comply with non-U.S. requirements. Exercise of the option shall occur as
provided in paragraph 8, unless the participant has withdrawn pursuant to
paragraph 11, and shall expire on the last day of the Offering Period. Fair
market value of a share of the Company’s Common Stock shall be determined as
provided in paragraph 7(b) herein.

 

  6.2 The option price per share of the shares offered in a given Exercise
Period shall be the lower of: (i) eighty-five percent (85%) of the fair market
value of a share of the Common Stock of the Company on the Offering Date; or
(ii) eighty-five percent (85%) of the fair market value of a share of the Common
Stock of the Company on the Exercise Date, and in the case of the Non-423
Component, it shall be the lower of prices above or determined pursuant to such
manner or method as determined by the Administrator to comply with non-U.S.
requirements. The fair market value of the Company’s Common Stock on a given
date shall be determined by the Board in its discretion; provided, however, that
where there is a public market for the Common Stock, the fair market value per
share shall be the closing price of the Common Stock for such date on the NASDAQ
or on such other stock exchange as the Company’s Common Stock may be traded or,
if not traded on a stock exchange, as reported by the NASDAQ National Market
System, or, in the event the Common Stock is not listed on a stock exchange or
NASDAQ’s National Market System, the fair market value per share shall be the
mean of the bid and asked prices of the Common Stock reported for such date in
over-the-counter trading.

 

7.

EXERCISE OF OPTION. Unless a participant withdraws from the plan as provided in
paragraph 11, his option for the purchase of shares will be exercised
automatically on each exercise date of the offering



--------------------------------------------------------------------------------

  period, and the maximum number of full shares subject to option shall be
purchased for such participant at the applicable option price with the
accumulated payroll deductions in his account. During a participant’s lifetime,
a participant’s option to purchase shares hereunder is exercisable only by him.

 

8. DELIVERY. As promptly as practicable after the exercise date of each exercise
period, the Company shall arrange the delivery to each participant, as
appropriate, of a certificate representing the shares purchased upon exercise of
his option or an electronic notice reflecting the allocation of such shares to
his brokerage account. Any cash remaining to the credit of a participant’s
account under the plan after a purchase by him of shares at the termination of
each exercise period which is insufficient to purchase a full share of common
stock of the Company shall be applied to the participant’s account for the next
exercise period. Any other excess accumulated payroll deductions shall be
returned to the participant.

 

9. AUTOMATIC TRANSFER TO LOW PRICE OFFERING PERIOD. In the event that the fair
market value of the Company’s common stock is lower on an Exercise Date than it
was on the Offering Date for that Offering Period, all employees participating
in the plan on the Exercise Date shall be deemed to have withdrawn from the
Offering Period immediately after the exercise of their option on such Exercise
Date and to have enrolled as participants in the newly commencing Offering
Period. A participant may elect to remain in the previous Offering Period by
filing a written statement declaring such election with the Company prior to the
time of the automatic change to the new Offering Period.

 

10. WITHDRAWAL; TERMINATION OF EMPLOYMENT.

 

  10.1 A participant may withdraw all but not less than all the payroll
deductions credited to his account and not yet used to exercise his option under
the Plan at any time by giving written notice to the Company. Notwithstanding
the foregoing, for purposes of Employees participating in the Code Section 423
Plan Component, the processing of withdrawals, whether on-line or via hard copy,
will be applied in a uniform and non-discriminatory basis. All of the
participant’s payroll deductions credited to his account will be paid to such
participant promptly after receipt of notice of withdrawal and such
participant’s option for the Offering Period will be automatically terminated,
and no further payroll deductions for the purchase of shares will be made during
the Offering Period. If a participant withdraws from an Offering Period, payroll
deductions will not resume at the beginning of the succeeding Offering Period
unless the participant delivers to the Company a new subscription agreement.

 

  10.2 Upon termination of the participant’s Continuous Status as an Employee
prior to an Exercise Date for any reason, including retirement or death, the
payroll deductions credited to such participant’s account during the Offering
Period but not yet used to exercise the option will be returned to such
participant or, in the case of his death, to the person or persons entitled
thereto under paragraph 15, and such participant’s option will be automatically
terminated.

 

  10.3 In the event an Employee fails to remain in Continuous Status as an
Employee of the Company during an Offering Period in which the Employee is a
participant, he will be deemed to have elected to withdraw from the Plan and the
payroll deductions credited to his account will be returned to such participant
and such participant’s option terminated.

 

  10.4 A participant’s withdrawal from an Offering Period will not have any
effect upon his eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

 

  10.5 A participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company.



--------------------------------------------------------------------------------

11. INTEREST. No interest shall accrue on the payroll deductions of a
participant in the Plan, except as may be required by applicable law, as
determined by the Administrator, for participants in the Non-423 Plan Component
(or the Code Section 423 Plan Component if permitted under Section 423 of the
Code).

 

12. STOCK.

 

  12.1 The maximum number of shares of the Company’s Common Stock which are
available for future issuance under the Plan shall be 4,210,080 shares, plus,
commencing on the first day of the Company’s 2014 fiscal year, an annual
increase equal to the lesser of (i) 2,000,000 shares, (ii) .75% of the Issued
Shares (as defined below) as of the last day of the immediately preceding fiscal
year, or (iii) a lesser amount determined by the Board, all subject to
adjustment upon changes in capitalization of the Company as provided in
paragraph 19. “Issued Shares” shall mean the number of shares of Common Stock of
the Company outstanding on such date plus any shares reacquired by the Company
during the fiscal year that ends on such date. If the total number of shares
which would otherwise be subject to options granted pursuant to paragraph 7(a)
hereof on the Exercise Date exceeds the number of shares then available under
the Plan (after deduction of all shares for which options have been exercised or
are then outstanding), the Company shall make a pro rata allocation of the
shares remaining available for option grant in as uniform a manner as shall be
practicable and as it shall determine to be equitable; provided, however, for
purposes of Employees participating in the Code Section 423 Plan Component, any
pro rata allocation, will be applied on a uniform and non-discriminatory basis.
In such event, the Company shall give written notice of such reduction of the
number of shares subject to the option to each Employee affected thereby and
shall similarly reduce the rate of payroll deductions, if necessary.

 

  12.2 The participant will have no interest or voting right in shares covered
by his option until such option has been exercised.

 

  12.3 Shares to be delivered to a participant under the Plan will be registered
in the name of the participant or in the name of the participant and his spouse.

 

13. ADMINISTRATION. The Plan shall be administered by the Administrator. The
Administrator is specifically authorized to adopt rules, procedures and
subplans, which for purposes of the Non-423 Component may be outside the scope
of Section 423 of the Code, regarding, but not limited to, eligibility to
participate, the definition of Compensation, handling of payroll deductions,
making of contributions to the Plan (including, without limitation, in forms
other than payroll deductions), establishment of bank or trust accounts to hold
payroll deductions, payment of interest, conversion of local currency,
obligations to pay payroll tax, determination of beneficiary designation
requirements, withholding procedures and handling of stock certificates which
vary with local requirements. The administration, interpretation or application
of the Plan by the Administrator shall be final, conclusive and binding upon all
participants.

 

14. DESIGNATION OF BENEFICIARY.

 

  14.1 A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of the
Offering Period but prior to delivery to him of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to the Exercise Date of the Offering Period.

 

  14.2 Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.



--------------------------------------------------------------------------------

15. TRANSFERABILITY. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in paragraph 15 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with paragraph 11.

 

16. USE OF FUNDS. All payroll deductions received or held by the Company under
the plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions except for
deductions or contributions made to a Non-423 Component where, as determined by
the Administrator, non-U.S. law requires segregation of such amounts. Until
shares are issued, participants shall only have the rights of an unsecured
creditor, although participants in the Non-423 Component may have additional
rights where required under local law, as determined by the Administrator.

 

17. REPORTS. Individual accounts will be maintained for each participant in the
plan. Statements of account will be given to participating employees promptly
following the exercise date, which statements will set forth the amounts of
payroll deductions, the per share purchase price, the number of shares purchased
and the remaining cash balance, if any.

 

18. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION. Subject to any required action
by the stockholders of the Company, the number of shares of common stock covered
by each option under the plan which has not yet been exercised and the number of
shares of common stock which have been authorized for issuance under the plan
but have not yet been placed under option, including the annual share
replenishment limit of two million shares set forth in Section 13,
(collectively, the “reserves”) as well as the price per share of common stock
covered by each option under the plan which has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of common stock resulting from a stock split or the payment of a stock
dividend (but only on the common stock) or any other increase or decrease in the
number of shares of common stock effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration”. Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of common stock subject to an option.

In the event of the proposed dissolution or liquidation of the Company, the
offering period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, each option under the
Plan shall be assumed or an equivalent option shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation,
unless the Board determines, in the exercise of its sole discretion and in lieu
of such assumption or substitution, that the participant shall have the right to
exercise the option as to all of the option stock, including shares as to which
the option would not otherwise be exercisable. If the Board makes an option
fully exercisable in lieu of assumption or substitution in the event of a merger
or sale of assets, the Board shall notify the participant that the option shall
be fully exercisable for a period of thirty (30) days from the date of such
notice, and the option will terminate upon the expiration of such period.

The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per share of
Common Stock covered by each outstanding option, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of shares of its outstanding Common Stock, and in
the event of the Company being consolidated with or merged into any other
corporation.



--------------------------------------------------------------------------------

19. AMENDMENT OR TERMINATION.

 

  19.1 The Administrator may at any time and for any reason terminate or amend
the Plan. Except as otherwise provided in the Plan, no such termination can
affect options previously granted, provided that an Offering Period may be
terminated by the Administrator on any Exercise Date if the Administrator
determines that the termination of the Offering Period or the Plan is in the
best interests of the Company and its stockholders. Except as provided in
Section 19 and this Section 20 hereof, no amendment may make any change in any
option theretofore granted which adversely affects the rights of any
participant. To the extent necessary to comply with Section 423 of the Code (or
any successor rule or provision or any other applicable law, regulation or stock
exchange rule), the Company shall obtain stockholder approval in such a manner
and to such a degree as required.

 

  19.2 Without stockholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable which are consistent
with the Plan.

 

  19.3 In the event the Administrator determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify or amend the Plan to reduce or eliminate such accounting consequence
including, but not limited to:

 

  19.3.1 increasing the Purchase Price for any Offering Period including an
Offering Period underway at the time of the change in Purchase Price;

 

  19.3.2 shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the
Administrator action; and

 

  19.3.3 allocating shares.

 

20. NOTICES. All notices or other communications by a participant to the Company
under or in connection with the plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

 

21. CONDITIONS UPON ISSUANCE OF SHARES. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the securities act of 1933,
as amended, the act, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange upon which the shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.



--------------------------------------------------------------------------------

22. CODE SECTION 409A. The Code Section 423 Plan Component is exempt from the
application of Code Section 409A. The Non-423 Plan Component is intended to be
exempt from Code Section 409A under the short-term deferral exception and any
ambiguities herein will be interpreted to so be exempt from Code Section 409A.
In furtherance of the foregoing and notwithstanding any provision in the Plan to
the contrary, if the Administrator determines that an option granted under the
Plan may be subject to Code Section 409A or that any provision in the Plan would
cause an option under the Plan to be subject to Code Section 409A, the
Administrator may amend the terms of the Plan and/or of an outstanding option
granted under the Plan, or take such other action the Administrator determines
is necessary or appropriate, in each case, without the participant’s consent, to
exempt any outstanding option or future option that may be granted under the
Plan from or to allow any such options to comply with Code Section 409A, but
only to the extent any such amendments or action by the Administrator would not
violate Code Section 409A. Notwithstanding the foregoing, the Company shall have
no liability to a participant or any other party if the option to purchase
Common Stock under the Plan that is intended to be exempt from or compliant with
Code Section 409A is not so exempt or compliant or for any action taken by the
Administrator with respect thereto. The Company makes no representation that the
option to purchase Common Stock under the Plan is compliant with Code
Section 409A.

 

23. TERM OF PLAN. Except to the extent it is terminated earlier pursuant to
Section 20, the plan shall remain in effect until May 10, 2023.